Citation Nr: 1615403	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  03-23 057	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include as due to exposure to herbicides or as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides or as secondary to service-connected coronary artery disease (CAD).

[The issue of entitlement to an effective date prior to April 14, 2005 for the award of service connection for CAD is the subject of a separate decision by the Veterans Law Judge who conducted a hearing in that matter in October 2013, in accordance with 38 C.F.R. § 20.707.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to July 1969.  He also had service with the Navy Reserve from August 1989 to August 1994, the Army Reserve from August 1994 to August 1999, and the Army National Guard from August 1999 to August 2001, with unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a videoconference hearing was held before the undersigned; a transcript is in the record.  In February 2013, April 2014, and July 2015, these issues were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development remains needed for VA to fulfill its duties mandated under the VCAA.

Regarding service connection for a GI disorder, the Board's February 2013, April 2014, and July 2015 remands instructed the AOJ to obtain all records pertaining to the Veteran's VA liver testing cited in January 2012, February 2012, March 2012, and June 2012 letters from a VA treatment facility; however, such records were not obtained, and must be secured.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that additional letters from a VA treatment facility (dated in June 2014 and November 2014) are now of record which also cite to VA liver testing for the Veteran; however, the laboratory reports of such testing are not in the record, and must be secured.

Regarding service connection for a respiratory disorder, the Board's February 2013, April 2014, and July 2015 remands instructed the AOJ to obtain all records pertaining to a VA respiratory study in July 2012; however, such records were not obtained, and must be secured.  Furthermore, the Board's July 2015 remand instructed the AOJ to arrange for a respiratory examination of the Veteran by an appropriate physician to identify each respiratory disorder found (with consideration of postservice treatment records) and the most likely etiology for each such respiratory disability entity (with specific opinions to be rendered regarding any relationship to the Veteran's service or to his service-connected CAD).  On August 2015 VA respiratory examination, the VA examiner (a pulmonologist) determined that the Veteran did not have any current respiratory diagnoses, but noted the relevant respiratory findings of record (including the Veteran's complaints of shortness of breath in and after service as well as his treatment for bronchitis in 2013) and provided rationale for the opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  However, with regard to any relationship between the claimed condition and the Veteran's service-connected CAD, the VA examiner only noted that the Veteran "does have limitations due to his coronary artery and hypertensive heart disease as well as myriad joint complaints.  This may be subjectively interpreted as 'shortness of breath.'  However, there is no pulmonary involvement from either his cardiac disease or his arthralgia."  This statement does not adequately address (in the required language, with the requested rationale) whether it is at least as likely as not (a 50% or better probability) that any respiratory disorder diagnosed during the period of claim was caused or aggravated by his service-connected CAD; therefore, an addendum medical opinion is required.  See Stegall, 11 Vet. App. at 268, 271.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must specifically secure for the record any (and all) VA medical report(s) for the Veteran (to include all laboratory studies) pertaining to VA liver testing which was cited in January 2012, February 2012, March 2012, June 2012, June 2014, and November 2014 letters, and pertaining to a VA respiratory study in July 2012.  If any records sought are unavailable, it must be so certified, and the reason must be noted in the record.

2.  The AOJ should return the record to the VA examiner who conducted the August 2015 VA respiratory examination for an addendum medical opinion.  The examiner must review the entire record, and then provide an opinion that responds to the following: Is it at least as likely as not (a 50% or better probability) that a respiratory disability entity diagnosed during the period of claim [the examiner is advised that under governing caselaw a disability is deemed present if diagnosed at any time during the period of the claim] was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected CAD?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

If the VA examiner who conducted the August 2015 examination is unavailable, arrangements should be made for the record to be forwarded to another appropriate provider for review and the opinion sought.  If further examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

3.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

